internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b9 plr-100859-02 date date legend decedent spouse state revocable_trust date date date children date dollar_figurex dollar_figurey dear this responds to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code and a reverse_qtip_election under sec_2652 the facts and representations submitted are summarized as follows decedent and spouse both residents of state created revocable_trust on date decedent and spouse amended and restated revocable_trust in its entirety on date decedent died testate on date survived by spouse and children pursuant to decedent’s last will and testament the decedent’s estate passed to spouse as the surviving trustee of revocable_trust plr-100859-02 revocable_trust provides that upon decedent’s death the trustee shall divide the trust estate into three separate shares designated as the exemption trust the marital trust and the survivor’s trust article of revocable_trust provides that the exemption trust shall consist of a pecuniary amount equal to the maximum amount that can be allocated to a_trust that does not qualify for the federal estate_tax marital or charitable deduction to any extent without producing any federal estate_tax article provides that the marital trust shall consist of a pecuniary amount which when added to the amount set_aside in the exemption trust equals the amount of the generation-skipping_transfer gst tax exemption available to the decedent under sec_2631 article provides that the survivor’s trust shall consist of spouse’s separate_property that is a part of the trust estate spouse’s interest in decedent’s and spouse’s community_property included in or added to the trust estate and decedent’s separate_property and interest in community_property not allocated to the exemption trust or the marital trust article provides that the trustee shall distribute the entire net_income of the survivor’s trust to spouse during spouse’s lifetime in convenient installments at least annually article provides that the trustee may pay to or apply for the benefit of spouse as much of the principal of the survivor’s trust as the trustee considers necessary for spouse’s health education support and maintenance in accordance with spouse’s standard of living on the death of decedent article further provides that spouse shall have the right from time to time to direct the trustee to pay spouse such amounts of principal of the survivor’s trust up to the whole thereof as spouse may designate article provides that after spouse’s death the trustee shall distribute any remaining balance of the survivor’s trust including principal and accrued or undistributed_income to one or more persons and entities including spouse’s estate spouse’s creditors or the creditors of spouse’s estate on any terms and conditions either outright or in trust in present and future_interest or any combination thereof and in any proportion that spouse shall appoint by submitting written instructions to the trustee expressly exercising such power or by spouse’s will or codicil specifically referring to and exercising such power_of_appointment in addition to the foregoing article dollar_figure provides that after decedent’s death spouse may amend revoke or terminate the survivor’s trust article provides that the trustee shall distribute the entire net_income of the marital trust to spouse during spouse’s lifetime in convenient installments at least plr-100859-02 annually article further provides that no person shall have the power to appoint any part of the trust property to any person other than spouse article provides that the trustee may pay to or apply for the benefit of spouse as much of the principal of the marital trust as the trustee considers necessary for spouse’s health education support and maintenance in accordance with spouse’s standard of living on the death of decedent this section further provides that in exercising discretion the trustee shall take into consideration other income or resources of spouse held free of the marital trust article provides that no person has the power to appoint any part of the trust property of the marital trust during spouse’s lifetime to any person other than spouse however upon the death of spouse the trustee shall distribute or retain and administer the marital trust as spouse may appoint by her last will and testament or a codicil thereto to or for the benefit of any one or more of decedent’s issue article provides in part that upon spouse’s death the then remaining balance of the marital trust to whatever extent it has not been appointed pursuant to spouse’s power_of_appointment created in article shall be added to and administered as part of the exemption trust according to the information submitted following decedent’s death the attorney for decedent’s estate prepared the form_706 estate and generation-skipping_transfer_tax return you now request the following rulings an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a qtip_election under sec_2056 with respect to the marital trust and an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a reverse_qtip_election under sec_2652 with respect to the marital trust sec_2001 of the code imposes a tax on the transfer of the taxable_estate of every decedent who is a resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse plr-100859-02 sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of a property interest passing from the decedent if the surviving_spouse is entitled_for_life to all the income from the entire_interest or all the income from a specific_portion thereof payable annually or at more frequent intervals with power in the surviving_spouse to appoint the entire_interest or such specific_portion exercisable in favor of such surviving_spouse or of the estate of such surviving_spouse or in favor of either whether or not in each case the power is exercisable in favor of others and with no power in any other person to appoint any part of the interest or such specific_portion to any person other than the surviving_spouse - a the interest or such portion thereof so passing shall for purposes of sec_2056 be considered as passing to the surviving_spouse and b no part of the interest so passing shall for purposes of sec_2056 be considered as passing to any person other than the surviving_spouse these provisions shall apply only if such power in the surviving_spouse to appoint the entire_interest or such specific_portion thereof whether exercisable by will or during life is exercisable by such spouse alone and in all events sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides in relevant part that the surviving_spouse will be considered to have a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person including the surviving_spouse has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s lifetime sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or plr-100859-02 before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent’s gross_estate sec_2044 provides that for purposes of chapter and chapter property includible in the decedent’s gross_estate under sec_2044 a shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2652 provides in pertinent part that for purposes of chapter the term transferor means- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of- a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such plr-100859-02 trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in pertinent part that no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made the marital trust qualifies for the qtip_election under sec_2056 because spouse is entitled to all the income from the trust property payable annually and no person including spouse has a power to appoint any part of the property to any person other than spouse during spouse’s lifetime the survivor’s trust qualifies for the marital_deduction under sec_2056 because spouse is entitled to all the income from the trust property payable annually and spouse may appoint the entire_interest of the trust with no power in any other person to appoint any part of the interest to any person other than spouse we conclude that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government also we grant an extension of time until days from the date of this letter for i funding the marital trust and making the qtip_election under sec_2056 with respect to the marital trust plr-100859-02 and ii making a reverse_qtip_election under sec_2652 with respect to the marital trust these elections should be made on a supplemental form_706 filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter we note however that an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to allocate any of decedent’s remaining gst_exemption in the instant case no allocation of decedent’s gst_exemption was made on decedent’s estate_tax_return accordingly in view of the reverse_qtip_election decedent’s gst_exemption is allocated as follows dollar_figurex to the marital trust and dollar_figurey to the exemption trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for purposes
